Citation Nr: 1330691	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  04-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to February 1986, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).

In March 2007 and April 2013, the Board remanded the claim of service connection for a bilateral foot disability to the Appeals Management Center (AMC) in Washington, DC.  In July 2013, the AMC granted service connection for the bilateral foot disability of tinea pedis, and denied service connection for other diagnosed bilateral foot disabilities, namely gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs.


FINDING OF FACT

The current bilateral foot disabilities, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, did not have onset in service; gout and degenerative joint disease as chronic diseases were not manifest to a compensable degree within the one-year period following separation from service; and gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs are not otherwise related to an injury, disease, or event in service.







CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disabilities, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre- and post- adjudication VCAA notice by letters in August 2003, April 2007, January 2010, and February 2010.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112   (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statements of the case in February and July 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records. 

The Veteran was afforded a VA examination in 2013 to obtain an opinion on the relationship between the post-service bilateral foot disabilities and service.  As the opinion of the VA examiner is based on a review of the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusions rendered in the opinion, the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 






Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110, 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including arthritis, which includes gout and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.


Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

If a Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Facts 

The service treatment records contain no reference to any foot treatment or foot abnormality, aside from already service-connected tinea pedis.  

After service, records from 1990 to 2000 fail to show a foot disability.  

VA records in June 2001 show that the Veteran was treated for plantar fasciitis, at which time he reported that he had been experiencing related symptoms for six months.  Further treatment for plantar fasciitis is noted in June and July 2008.

In October 2004, the Veteran's complained of pain at the base of the great toe, which was assessed as suspected acute gouty arthritis.  Further treatment for gout is noted in January, February, June, and July 2008, and March 2009.  In June 2008, gout was characterized as chronic.




In July 2008, hallux valgus, degenerative joint disease, and a plantar calcaneal spur were shown by x-ray.

On VA examination in June 2013, the Veteran stated that he did not remember experiencing any foot pathology (other than tinea pedis) during service, only relating his recollection of experiencing flares of his foot pain due to gout in 2004.  The VA examiner reviewed the Veteran's file, including the service treatment records, and stated that the Veteran's current conditions of gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spur were unrelated to service, as the conditions were not noted during service and manifested many years after service.

Analysis

On the basis of the service treatment records, no foot abnormality other than service-connected tinea pedis, was noted during service. Therefore, a bilateral foot disability other than tinea pedis was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted. 

As for gout and degenerative joint disease, types of arthritis, arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), and the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)). 





For a showing of gout or degenerative joint disease as a chronic disease in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

No abnormality the feet other than service-connected tinea pedis was found or diagnosed at any time during service.  

And while the Veteran as a lay person is competent to identify a simple medical condition, one capable of lay observation, the presence of gout or degenerative joint disease in service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of gout or degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative joint disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of gout or degenerative joint disease, which is not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of gout or degenerative joint disease in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that gout or degenerative joint disease was present in service. 






As the service treatment records lack the documentation evidencing gout or degenerative joint disease of the feet during service, and as the Veteran's lay statements are not competent evidence that gout or degenerative joint disease of the feet was present in service, chronicity of gout or degenerative joint disease of the feet in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported by the evidence of record, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Establishing service connection based on continuity of symptoms requires evidence of a nexus between the current disability and the post-service symptoms. 

While a bilateral foot disability other than tinea pedis was not shown to be present in service, and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe foot problems since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

The Veteran asserts that his current bilateral foot disabilities are related to service, which is an expression of a causal relationship between the current foot disabilities and the continuity that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  






The Veteran, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   The question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current foot disabilities and the post-service symptomatology.  

While the Veteran as a lay person is competent to offer an opinion on a simple medical condition, whether there is a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau, 492 F.3d at 1377. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology.  See King, 700 F.3d at 1345 (the Board may find that lay evidence to establish medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent evidence of a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology.  Since the Veteran's lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 






Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.

As previously explained the Veteran's bilateral foot disabilities are not simple medical conditions, that is, capable of lay observation.  

Also a bilateral foot disability, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, the claimed foot disabilities are more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a bilateral foot disability, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, is not a type of condition under case law that has been found to be capable of lay observation.

Where, as here, there is a question of the presence or a diagnosis of the claimed foot disabilities, not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence.  


And the Veteran is not otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of bilateral foot disabilities.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  No medical professional had diagnosed any of the Veteran's current bilateral foot disabilities prior to 2001, approximately fifteen years after service separation in 1986 and beyond the one-year period for presumptive service connection for gout or degenerative joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

 As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to chronicity, continuity, initial post-service diagnosis, and secondary service connection, applying 38 C.F.R. § 3.303(b) as appropriate (d) and 38 C.F.R. § 3.310, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

On the question of service connection for bilateral foot disabilities, as for the Veteran describing symptoms that later support a diagnosis by a medical professional, the sole medical evidence consists of a medical opinion against the claim by a VA examiner.  The VA examiner is qualified through education, training, or experience to diagnose and to offer a medical opinion.


The VA examiner stated that the Veteran's diagnosed bilateral foot disabilities, other than tinea pedis, were not related to service, as the disabilities were not noted during service and occurred many years after service.  The medical opinion is consistent with the record.

As the opinion of the VA examiner was based on a review of the Veteran's history and provided a rationale for the conclusion reached in the opinion, the Board finds that the opinion is persuasive evidence, which opposes, rather than supports, the claim of service connection, and constitutes probative, competent medical evidence against the claim of service connection. 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral foot disability, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


